Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No... JP2019-103182, filed on 05/31/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
4.	Claims 1-7 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record Yamada (US 2018/0275192) teaches An aligning mechanism [Figures 3-4, an aligning mechanism is shown] comprising: a mounting table on which a substrate is p5laced [Figures 3-4, a mounting table 29 on which a substrate W is placed is shown]; a first holding section configured to hold the mounting table from below [Figures 3-4, a first holding section 49 is shown]; and an aligner configured to support the first holding section from below, and to change a position of the first holding section (relative to the lifting pins) [Figures 3-4, an aligner 32 is shown].
The prior art of record Yuki et al. (US 2013/0008581) teaches the limitation of lifting pins configured to raise or lower the mounting table [Figures 13-14, lifting pin 176 is shown].

7.	Claims 2-5 are also allowed as they further limit claim 1.
8.	Regarding claim 6, the prior art of record Yamada (US 2018/0275192) teaches A method of aligning a mounting table to 15a holding section [Figures 3-4, a method of aligning a mounting table to a holding section is taught], the method comprising: placing, on the holding section, the mounting table on which a substrate is placed [Figures 3-4, the mounting table 29 is shown on which substrate W is placed]; supporting, by an aligner, the holding section from below, while the mounting table is 20placed on the holding section [Figures 3-4, an aligner 32 is shown]; 
The prior art of record Yuki et al. (US 2013/0008581) teaches the limitation of lifting the mounting table upward [Figures 13-14, lifting pin 176 is shown].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “changing a position of the mounting table 25relative to the holding section, by moving the aligner in a horizontal direction, while the mounting table is separated from the holding section upward” in combination with other limitations of the claim.
9.	Claim 7 is also allowed as it further limits claims 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.